El Juez Asocíalo Sb. Wolf,
emitió la opinión del tribunal.
En escrito de 27 de mayo de 1920 la sociedad González Hermanos solicitó del Registrador de la Propiedad de San. Juan, Sección Segunda, la inscripción' de cierto contrato d& arrendamiento de una finca rústica, a cuyo fin acompañó otras;, escrituras.
El registrador denegó la inscripción de la escritura de-arrendamiento por ser por un término de menos de seis años, y no contener el consentimiento expreso de las partes que; exige el apartado 5o. del artículo 2 de la Ley Hipotecaría, y también denegó la inscripción de las .dos escrituras de pró-rroga del arrendamiento por no haber sido inscrita previa-mente la escritura original del arrendamiento.
El recurrente sostiene que el registrador cometió, error al no considerar todas las escrituras en conjunto, que eran por un sólo término de nueve años y por consiguiente ins-cribibles.
La primera escritura de prórroga de arrendamiento fué otorgada en junio 14, 1916, y contenía la estipulación de que el arrendamiento debía prorrogarse por tres años a vencer en 31 de diciembre de 1920. El arrendamiento, según la escritura de su otorgamiento, de 14 de enero de 1915, babía de comenzar en primero de enero de 1915 y terminar en 31 de diciembre de 1917. En junio 27, 1918, hubo otra prórroga del término del arrendamiento original, a vencer en 31 de diciembre de 1923. Se habla de cada una de las prórrogas en el sentido de que terminan el 'día último de diciembre de 1920 y 1923 respectivamente.
No vemos cómo es que las partes hayan manifestado .al-guna vez su intención de hacer un arrendamiento por nueve años. • Se admite necesariamente que el primer arrenda-miento fué únicamente por tres años. Al otorgarse la escri-tura de prórroga de junio 14, 1916, el tiempo que quedaba *34por correr del arrendamiento y la prórroga alcanzaba a cuatro años y medio. Asimismo la segunda prórroga de junio 27, 1918, sólo bacía que el arrendamiento y su pró-rroga empezaran a contarse desde dicba fecba basta diciem-bre 31, 1923, faltando por tanto algunos meses para los seis años que es el límite más bajo fijado por la Ley Hipotecaria cuando no existe consentimiento expreso de las partes.
No vemos que fuera jamás presentada ninguna escritura en el registro que en la fecba'de su otorgamiento tuviera por objeto un futuro contrato de arrendamiento por término de seis años. .
Las notas del registrador deben ser confirmadas.

Confirmadas las notas recurridas.

•Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro, Aldrey y Hutcbison.